PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/872,663
Filing Date: 16 Jan 2018
Appellant(s): RAVISHANKAR et al.



__________________
Joe Grdinovac (Reg. No. 72,224)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The Board’s attention is also respectfully drawn to the fact that the rejections of claim 27 and 28 under 35 U.S.C. § 112(b) set forth in the final Office action at pp. 6-7 are not contested by the Appellant in its Appeal Brief. 

(2) Response to Argument
VII.	ARGUMENT
APPELLANT’S ARUGUMENT THAT CLAIMS 21-42 COMPLY WITH THE WRITTEN DESCRIPTION REQUIREMENT

Claims 21-42 were rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement because the combining of two or more computational graph nodes “based, at least in part, on whether one or more of the two computational graph nodes are in an executable format” of claims 21, 29 and 36 was not described in the originally filed specification in such a way as to convey to one skilled in the relevant art that the inventor or joint invention had possession of the claimed invention at the time the application was filed. (Final Office Action p. 6 item 15). It was noted in particular that the originally filed specification is silent as to combining nodes based on whether or not those nodes are in an executable format. (Final Office Action at p. 7 par. 1).

Examiner respectfully disagrees. 
None of the paragraphs cited by the Appellant refer to combining nodes based on whether or not they have defined inputs at all. And while they may refer to combining nodes having fields indicating that the nodes have not been materialized, one of ordinary skill would not recognize such nodes as being in an “executable format” as claimed.  Nothing in the specification describes materialized nodes or a nodes with a particular field value as an executable format and neither does anything else of record. Paragraph [0008] also discloses that kernels are not “encoded as an executable function” until after the nodes are combined to form those kernels.
Further, even if the combined nodes were assumed to be in an executable format as argued, a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See M.P.E.P. § 2163(II)(A)(3)(a)(ii).
all executable formats and every possible use of a determination as to whether or not nodes are in such a format to combine them. The specification, on the other hand, describes at best only one format and one method of combining nodes by determining that format. One of ordinary skill would not have understood Appellant to have invented and been in possession of the invention broadly claimed from this limited disclosure.
APPELLANT’S ARUGUMENT THAT CLAIM 21 IS PATENTABLE

Claim 21 was rejected under 35 U.S.C. § 102 as being anticipated by Bendersky. Appellant argues in response that Bendersky does not disclose causing two or more computational graph nodes to be combined “based at least in part, on whether one or more of the two or more computational graph nodes in are in an executable format.” In particular, Appellant asserts that the pattern matching of Bendersky “fails to consider whether a node is ‘in an executable format’ and relies on the structure or layout of the nodes” and that “[t]here is no reference in Bendersky regarding the content of the node and whether or not the node is ‘in an executable format’”. (Appeal Brief at p. 8 par. 2). 
Examiner respectfully disagrees.
As pointed out in the Office action, Bendersky teaches nodes representing operations in a graph, searching for nodes that can be fused together by looking for subgraphs of operations that match known library operations and replacing nodes representing fusible operations with a fusion node representing a single fusion operation. (See Bendersky, abstract and col. 9 ll. 9-20). 

	In the examiner’s view, the above “form” is a plainly a format and it is an executable format at least it represents a combination of operations that is performable, i.e., executable.  And since Bendersky teaches fusing (i.e., combining) nodes based on whether or not the nodes are in that form, Bendersky teaches combining nodes based on whether “one or more of the two or more nodes” are in an executable format as claimed.
The claim does not exclude relying on the “structure or layout” of the nodes (to the extent “structure or layout” is any different from format) or require examining the content of any node as argued. Limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
APPELLANT’S ARUGUMENT THAT CLAIM 29 AND 36 ARE ALLOWABLE FOR SIMILAR REASONS AS IN CLAIM 21
	
Appellant argues with respect to claims 29 and 36 that these claims are allowable for the reasons including at least some of those argued with respect to claim 21.  (Appeal Brief at p. 8 Item D).
Examiner respectfully disagrees for the reasons set forth above with respect to claim 21. Appellant presents no additional argument.
APPELLANT’S ARUGUMENT THAT DEPENDENT CLAIMS 22, 25, 27, 30, 33, 35, 37, 40 AND 42 ARE ALSO PATENTABLE
	

Examiner respectfully disagrees for the reasons set forth above with respect to the independent claims. Appellant presents no additional argument specific to any dependent claim.
APPELLANT’S ARUGUMENT THAT DEPENDENT CLAIMS 23, 31 AND 38 ARE ALSO PATENTABLE
	
Appellant argues these claims are allowable for the reasons argued above with respect to the independent claims, “for depending from an allowable independent claim” and because at least some of them “independently recite patentable subject matter” not taught by the cited references. (Appeal Brief at p. 9 Item F).
Examiner respectfully disagrees for the reasons set forth above with respect to the independent claims. Appellant presents no additional argument specific to any dependent claim.
APPELLANT’S ARUGUMENT THAT DEPENDENT CLAIMS 24, 32 AND 39 ARE ALSO PATENTABLE
	
Appellant argues these claims are patentable for the reasons argued above with respect to the independent claims, for “at least for depending from an allowable independent claim” and because at least some of them “independently recite patentable subject matter” not taught by the cited references. (Appeal Brief at pp. 9-10 Item G).
Examiner respectfully disagrees for the reasons set forth above with respect to the independent claims. Appellant presents no additional argument specific to any dependent claim.
APPELLANT’S ARUGUMENT THAT DEPENDENT CLAIMS 26, 34 AND 41 ARE ALSO PATENTABLE
	

Examiner respectfully disagrees for the reasons set forth above with respect to the independent claims. Appellant presents no additional argument specific to any dependent claim.
APPELLANT’S ARUGUMENT THAT DEPENDENT CLAIM 28 IS ALSO PATENTABLE
	
Appellant argues this claim is allowable for the reasons argued above with respect to the independent claims, “for depending from an allowable independent claim” and because it “independently recites patentable subject matter” not taught by the cited references. (Appeal Brief at p. 10 Item I).
Examiner respectfully disagrees for the reasons set forth above with respect to the independent claims. Appellant presents no additional argument specific to the claim.
VIII.	PRIORITY STATUS TO BE REVIEWED ON APPEAL
The final Office action determined that the claims were not entitled to the priority date of provisional application 62/446,302 and Appellant seeks review of this determination by the Board. 	Examiner respectfully disagrees that the determination should be addressed on appeal by the Board and submits that it should have been decided by the Director on petition instead.
"[T]he kind of adverse decisions of examiners which are reviewable by the board must be those which relate, at least indirectly, to matters involving the rejection of the claims.'' In re Hengehold, 440 F.2d 1395, 1404 (C.C.P.A. 1971). The Board will not ordinarily hear a question that should be decided by the Director on petition, but when the objection is “determinative of the rejection” the matter may be addressed by the board. M.P.E.P. § 1201.

Appellant’s request for reversal of the determination of the claims’ priority status should therefore be denied.
Note too that Appellant only contests the Office action’s determination as to the priority status of the subject matter of claims 21, 29 and 36. The subject matter of claims 24, 32 and 39 was not found to be entitled to the priority of the provisional either. (See the final Office action at p. 5). Applicant presents no argument with respect to the priority status of these claims.
	IX.	ARGUMENT
APPELLANT’S ARUGUMENT THAT CLAIMS 21-42 ARE ENTITLED TO THE CLAIMED PRIORITY DATE

Even if the determination of priority status is assumed to be appealable, examiner still respectfully disagrees that the provisional application supports the subject matter of claims 21, 29 and 36 in the manner provided by 35 U.S.C. § 112(a).
Appellant argues that various passages at pp. 6-7 and figures 3-6 of the provisional provide the necessary support. (Appeal Brief at p. 11-12). 
Examiner respectfully disagrees and submits that none of these passages describe combining of nodes based on whether or not the nodes are in an executable format. The provisional does not describe combining nodes based on whether or not they are materialized 
Appellant also argues that “sufficient evidence or reasoning has not been provided” to overcome the presumption that the description is adequate because the Office action only points out that the provisional is silent as to the subject matter of claims 21, 29 and 36 . (Appeal Brief at p. 12 last par. – p. 13).
Assuming such a presumption even exists in the case of a priority claim to a provisional application, examiner respectfully disagrees.
Contrary to Appellant’s assertions, examiner pointed to the particular limitations of claims 21, 29 and 36 that were not supported in the provisional, not merely the subject matter of those claims in general. (See the final Office action at p. 5). In the examiner’s view, that is sufficient reasoning here. “When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence.” Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TODD AGUILERA/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        
Conferees:
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        
/S. SOUGH/Supervisory Patent Examiner, Art Unit 2192                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.